ALTENBERND, Judge.
The defendants appeal a summary judgment entered in the plaintiffs’ action for damages under section 723.061, Florida Statutes (1987). We reverse because disputed questions of fact remain concerning the defendants’ liability and the extent of the recoverable damages.
The defendants owned a mobile home park in Naples, Florida. In 1988 they notified the plaintiffs that they planned to change the use of the land and the plaintiffs must move. Pursuant to section 723.061, the defendants elected to relocate the plaintiffs’ mobile home. The plaintiffs moved the mobile home to a park in Punta Gorda, Florida. In the process, an addition to the mobile home was destroyed. The plaintiffs maintain that the defendants are obligated to pay damages for the cost of rebuilding the addition.
In support of their motion for summary judgment, the plaintiffs submitted a single affidavit, briefly stating the basic facts and claiming damages in the amount of $12,960. The plaintiffs provided no factual explanation of their claim for damages. The defendants filed a competing affidavit stating that the $12,960 calculation was excessive and could not be sustained by evidence. Moreover, their answer raised affirmative defenses, including satisfaction and the failure to move to a comparable mobile home park within fifty miles of the defendants’ park, which were not refuted in the plaintiffs’ affidavit. In light of the rigorous standards for summary judgment, we conclude that the plaintiffs have failed to establish their right to judgment at this time.
Reversed and remanded.
DANAHY, A.C.J., and PARKER, J., concur.